     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 1 of 18 Page ID #:906



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
 4   Assistant United States Attorney
     Chief, International Narcotics, Money
 5    Laundering, & Racketeering Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: 213-894-5339
          Facsimile: 213-894-0142
 8        E-mail: shawn.nelson@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                             UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. 5:20-cr-00057-FMO-7

14                Plaintiff,                  PLEA AGREEMENT FOR DEFENDANT MARCO
                                              NAVARRETE ROCHA
15                     v.

16   FNU LNU, aka “Manny,” et al.,
     [#7-MARCO NAVARRETE ROCHA]
17
                  Defendant.
18

19

20           1.   This constitutes the plea agreement between Marco Navarrete
21   Rocha (“defendant”) and the United States Attorney’s Office for the
22   Central District of California (the “USAO”) in the above-captioned
23   case.    This agreement is limited to the USAO and cannot bind any
24   other federal, state, local, or foreign prosecuting, enforcement,
25   administrative, or regulatory authority.
26                               DEFENDANT’S OBLIGATIONS
27           2.   Defendant agrees to:
28
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 2 of 18 Page ID #:907



 1               a.    At the earliest opportunity requested by the USAO and

 2   provided by the Court, appear and plead guilty to count one of the

 3   indictment in United States v. FNU LNU, aka “Manny,” et al., CR No.

 4   5:20-cr-00057-FMO, which charges defendant with conspiracy to

 5   distribute controlled substances in violation of 21 U.S.C. §§ 846,

 6   841(a)(1), (b)(1)(A).

 7               b.    Not contest facts agreed to in this agreement.

 8               c.    Abide by all agreements regarding sentencing contained

 9   in this agreement.

10               d.    Appear for all court appearances, surrender as ordered

11   for service of sentence, obey all conditions of any bond, and obey

12   any other ongoing court order in this matter.

13               e.    Not commit any crime; however, offenses that would be

14   excluded for sentencing purposes under United States Sentencing

15   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

16   within the scope of this agreement.

17               f.    Be truthful at all times with the United States

18   Probation and Pretrial Services Office and the Court.

19               g.    Pay the applicable special assessment at or before the

20   time of sentencing unless defendant has demonstrated a lack of

21   ability to pay such assessments.

22               h.    Agree that all court appearances, including his change

23   of plea hearing and sentencing hearing, may proceed by video-

24   teleconference (“VTC”) or telephone, if VTC is not reasonably

25   available, so long as such appearances are authorized by Order of the

26   Chief Judge No. 21-031 or another order, rule, or statute.            Defendant

27   understands that, under the Constitution, the United States Code, the

28   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),

                                           2
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 3 of 18 Page ID #:908



 1   he may have the right to be physically present at these hearings.

 2   Defendant understands that right and, after consulting with counsel,

 3   voluntarily agrees to waive it and to proceed remotely.            Defense

 4   counsel also joins in this consent, agreement, and waiver.

 5   Specifically, this agreement includes, but is not limited to, the

 6   following:

 7                     i.    Defendant consents under Section 15002(b) of the

 8   CARES Act to proceed with his change of plea hearing by VTC or

 9   telephone, if VTC is not reasonably available.

10                     ii.   Defendant consents under Section 15002(b) of the

11   CARES Act to proceed with his sentencing hearing by VTC or telephone,

12   if VTC is not reasonably available.

13                     iii. Defendant consents under 18 U.S.C. § 3148 and

14   Section 15002(b) of the CARES Act to proceed with any hearing

15   regarding alleged violations of the conditions of pre-trial release

16   by VTC or telephone, if VTC is not reasonably available.

17                i.   Not commit any crime or any act constituting

18   obstruction of justice; however, offenses that would be excluded for

19   sentencing purposes under United States Sentencing Guidelines

20   (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not within the

21   scope of this agreement.

22                               THE USAO’S OBLIGATIONS

23         3.     The USAO agrees to:

24                a.   Not contest facts agreed to in this agreement.

25                b.   Abide by all agreements regarding sentencing contained

26   in this agreement.

27                c.   At the time of sentencing, move to dismiss the

28   remaining count of the indictment as against defendant.            Defendant

                                           3
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 4 of 18 Page ID #:909



 1   agrees, however, that at the time of sentencing the Court may

 2   consider any dismissed charges in determining the applicable

 3   Sentencing Guidelines range, the propriety and extent of any

 4   departure from that range, and the sentence to be imposed.

 5               d.    At the time of sentencing, provided that defendant

 6   demonstrates an acceptance of responsibility for the offense up to

 7   and including the time of sentencing, recommend a two-level reduction

 8   in the applicable Sentencing Guidelines offense level, pursuant to

 9   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

10   additional one-level reduction if available under that section.

11               e.    Recommend that defendant be sentenced to a term of

12   imprisonment no higher than the low end of the applicable Sentencing

13   Guidelines range, provided that the offense level used by the Court

14   to determine that range is 25 or higher and provided that the Court

15   does not depart downward in offense level or criminal history

16   category.    For purposes of this agreement, the low end of the

17   Sentencing Guidelines range is that defined by the Sentencing Table

18   in U.S.S.G. Chapter 5, Part A.

19               f.    Because the justice system is facing an unprecedented

20   crisis through the backlog of cases, the parties agree that the

21   defendant is entitled to a two-level variance as recognition of

22   defendant’s early acceptance of responsibility, which will lessen the

23   burden on the court system by: (1) waiving any right to presence and

24   pleading guilty at the earliest opportunity by VTC (or telephone, if

25   VTC is not reasonably available); (2) waiving any right to presence

26   and agreeing to be sentenced by VTC (or telephone, if VTC is not

27   reasonably available) should the Central District of California’s

28

                                           4
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 5 of 18 Page ID #:910



 1   General Order allow for it; (3) agreeing to appear at all other times

 2   by VTC or telephone; and (4) waiving all appellate rights.

 3                               NATURE OF THE OFFENSE

 4         4.    Defendant understands that for defendant to be guilty of

 5   the crime charged in count one, that is, conspiracy to distribute

 6   controlled substances, in violation of 21 U.S.C. §§ 846, 841(a)(1),

 7   (b)(1)(A), the following must be true:

 8         First, within the dates specified in the indictment, there
           was an agreement between two or more persons to distribute
 9         controlled substances; and

10         Second, defendant joined in the agreement knowing of its
           purpose and intending to help accomplish that purpose.
11
           5.    Defendant understands that for defendant to be subject to
12
     the statutory maximum and statutory minimum sentence set forth below,
13
     the government must prove beyond a reasonable doubt that defendant
14
     conspired to distribute at least fifty grams of methamphetamine as
15
     described in count one of the indictment.         Defendant admits that
16
     defendant, in fact, conspired to distribute at least fifty grams of
17
     methamphetamine as described in count one of the indictment.
18
                                        PENALTIES
19
           6.    Defendant understands that the statutory maximum sentence
20
     that the Court can impose for a violation of 21 U.S.C. §§ 846,
21
     841(a)(1), (b)(1)(A) is: life imprisonment; a lifetime period of
22
     supervised release; a fine of $10,000,000 or twice the gross gain or
23
     gross loss resulting from the offense, whichever is greatest; and a
24
     mandatory special assessment of $100.
25
           7.    Defendant understands that, absent a determination by the
26
     Court that defendant’s case satisfies the criteria set forth in 18
27
     U.S.C. § 3553(f) and U.S.S.G. § 5C1.2, the statutory mandatory
28

                                           5
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 6 of 18 Page ID #:911



 1   minimum sentence that the Court must impose for a violation of 21

 2   U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(viii) is: ten years’

 3   imprisonment, followed by a five-year period of supervised release,

 4   and a mandatory special assessment of $100.

 5         8.    Defendant understands that under 21 U.S.C. § 862a,

 6   defendant will not be eligible for assistance under state programs

 7   funded under the Social Security Act or Federal Food Stamp Act or for

 8   federal food stamp program benefits, and that any such benefits or

 9   assistance received by defendant’s family members will be reduced to

10   reflect defendant’s ineligibility.

11         9.    Defendant understands that supervised release is a period

12   of time following imprisonment during which defendant will be subject

13   to various restrictions and requirements.         Defendant understands that

14   if defendant violates one or more of the conditions of any supervised

15   release imposed, defendant may be returned to prison for all or part

16   of the term of supervised release authorized by statute for the

17   offense that resulted in the term of supervised release.

18         10.   Defendant understands that, by pleading guilty, defendant

19   may be giving up valuable government benefits and valuable civic

20   rights, such as the right to vote, the right to possess a firearm,

21   the right to hold office, and the right to serve on a jury. Defendant

22   understands that he is pleading guilty to a felony and that it is a

23   federal crime for a convicted felon to possess a firearm or

24   ammunition.    Defendant understands that the conviction in this case

25   may also subject defendant to various other collateral consequences,

26   including but not limited to revocation of probation, parole, or

27   supervised release in another case and suspension or revocation of a

28   professional license.      Defendant understands that unanticipated

                                           6
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 7 of 18 Page ID #:912



 1   collateral consequences will not serve as grounds to withdraw

 2   defendant’s guilty plea.

 3         11.    Defendant and his counsel have discussed the fact that, and

 4   defendant understands that, if defendant is not a United States

 5   citizen, the conviction in this case makes it practically inevitable

 6   and a virtual certainty that defendant will be removed or deported

 7   from the United States.      Defendant may also be denied United States

 8   citizenship and admission to the United States in the future.

 9   Defendant understands that while there may be arguments that

10   defendant can raise in immigration proceedings to avoid or delay

11   removal, removal is presumptively mandatory and a virtual certainty

12   in this case.     Defendant further understands that removal and

13   immigration consequences are the subject of a separate proceeding and

14   that no one, including his attorney or the Court, can predict to an

15   absolute certainty the effect of his conviction on his immigration

16   status.     Defendant nevertheless affirms that he/she wants to plead

17   guilty regardless of any immigration consequences that his plea may

18   entail, even if the consequence is automatic removal from the United

19   States.

20                                    FACTUAL BASIS

21         12.    Defendant admits that defendant is, in fact, guilty of the

22   offense to which defendant is agreeing to plead guilty.            Defendant

23   and the USAO agree to the statement of facts provided below and agree

24   that this statement of facts is sufficient to support a plea of

25   guilty to the charge described in this agreement and to establish the

26   Sentencing Guidelines factors set forth in paragraph 14 below but is

27   not meant to be a complete recitation of all facts relevant to the

28

                                           7
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 8 of 18 Page ID #:913



 1   underlying criminal conduct or all facts known to either party that

 2   relate to that conduct.

 3         Prior to August 17, 2018, there was an agreement between
           two or persons, as described in the indictment, to
 4         distribute at least fifty grams of methamphetamine. On or
           before August 17, 2018, defendant joined that agreement
 5         knowing of the agreement’s purpose and intending to carry
           out that purpose.
 6
           In furtherance of that agreement, defendant committed the
 7         following overt acts within the Central District of
           California and elsewhere, among others. On August 17,
 8         2018, defendant discussed with a co-conspirator, while both
           defendant and the co-conspirator were within the Central
 9         District of California, that a load of methamphetamine
           needed to be picked up from a location near the San Ysidro
10         Port of Entry along the United States – Mexico border.
           Defendant agreed to pick up the methamphetamine for the co-
11         conspirator described in the indictment and drove toward
           San Ysidro. After the pick-up location was changed,
12         defendant drove to the new pick-up location in Solana
           Beach, California. Defendant met with the co-conspirator
13         described in the indictment in a parking lot in Solana
           Beach and received approximately 10.2 kilograms of
14         methamphetamine. Defendant put the methamphetamine into
           his car and drove back toward the Central District of
15         California where he intended to give the methamphetamine to
           the co-conspirator described in the indictment who would
16         further distribute the methamphetamine.

17                                 SENTENCING FACTORS

18         13.   Defendant understands that in determining defendant’s
19   sentence the Court is required to calculate the applicable Sentencing

20   Guidelines range and to consider that range, possible departures

21   under the Sentencing Guidelines, and the other sentencing factors set

22   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

23   Sentencing Guidelines are advisory only, that defendant cannot have

24   any expectation of receiving a sentence within the calculated

25   Sentencing Guidelines range, and that after considering the

26   Sentencing Guidelines and the other § 3553(a) factors, the Court will

27   be free to exercise its discretion to impose any sentence it finds

28

                                           8
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 9 of 18 Page ID #:914



 1   appropriate between any mandatory minimum and up to the maximum set

 2   by statute for the crime of conviction.

 3         14.   Defendant and the USAO agree to the following applicable

 4   Sentencing Guidelines factors:

 5       Base Offense Level:                   34          USSG §§ 2D1.1(a)(5),

 6                                                                         (c)(1()

 7       Minor Role                            -2                USSG § 3B1.2(b)

 8   Defendant and the USAO reserve the right to argue that additional

 9   specific offense characteristics, adjustments, and departures under

10   the Sentencing Guidelines are appropriate.         Defendant understands

11   that defendant’s offense level could be increased if defendant is a

12   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.           If defendant’s

13   offense level is so altered, defendant and the USAO will not be bound

14   by the agreement to Sentencing Guideline factors set forth above.

15         15.   Defendant and the USAO agree that:

16               a.    Defendant did not use violence or credible threats of

17   violence or possess a firearm or other dangerous weapon (or induce

18   another participant to do so) in connection with the offense;

19               b.    The offense did not result in death or serious bodily

20   injury to any person; and

21               c.    Defendant was not an organizer, leader, manager, or

22   supervisor of others in the offense and was not engaged in a

23   continuing criminal enterprise.

24         16.   Defendant understands that there is no agreement as to

25   defendant’s criminal history or criminal history category.

26         17.   Defendant and the USAO reserve the right to argue for a

27   sentence outside the sentencing range established by the Sentencing

28

                                           9
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 10 of 18 Page ID #:915



 1    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 2    (a)(2), (a)(3), (a)(6), and (a)(7).

 3                          WAIVER OF CONSTITUTIONAL RIGHTS

 4         18.   Defendant understands that by pleading guilty, defendant

 5    gives up the following rights:

 6               a.    The right to persist in a plea of not guilty.

 7               b.    The right to a speedy and public trial by jury.

 8               c.    The right to be represented by counsel –- and if

 9    necessary have the Court appoint counsel -- at trial.           Defendant

10    understands, however, that, defendant retains the right to be

11    represented by counsel –- and if necessary have the Court appoint

12    counsel –- at every other stage of the proceeding.

13               d.    The right to be presumed innocent and to have the

14    burden of proof placed on the government to prove defendant guilty

15    beyond a reasonable doubt.

16               e.    The right to confront and cross-examine witnesses

17    against defendant.

18               f.    The right to testify and to present evidence in

19    opposition to the charges, including the right to compel the

20    attendance of witnesses to testify.

21               g.    The right not to be compelled to testify, and, if

22    defendant chose not to testify or present evidence, to have that

23    choice not be used against defendant.

24               h.    Any and all rights to pursue any affirmative defenses,

25    Fourth Amendment or Fifth Amendment claims, and other pretrial

26    motions that have been filed or could be filed.

27

28

                                           10
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 11 of 18 Page ID #:916



 1                           WAIVER OF APPEAL OF CONVICTION

 2         19.   Defendant understands that, with the exception of an appeal

 3    based on a claim that defendant’s guilty pleas was involuntary, by

 4    pleading guilty defendant is waiving and giving up any right to

 5    appeal defendant’s conviction on the offense to which defendant is

 6    pleading guilty.     Defendant understands that this waiver includes,

 7    but is not limited to, arguments that the statutes to which defendant

 8    is pleading guilty are unconstitutional, and any and all claims that

 9    the statement of facts provided herein is insufficient to support

10    defendant’s plea of guilty.

11                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

12         20.   Defendant gives up the right to appeal all of the
13    following: (a) the procedures and calculations used to determine and
14    impose any portion of the sentence; (b) the term of imprisonment
15    imposed by the Court, provided it is no more than the high-end of the
16    Sentencing Guidelines range calculated by the Court; (c) the fine
17    imposed by the Court, provided it is within the statutory maximum;
18    (d) to the extent permitted by law, the constitutionality or legality
19    of defendant’s sentence, provided it is within the statutory maximum;

20    (e) the term of probation or supervised release imposed by the Court,

21    provided it is within the statutory maximum; and (f) any of the

22    following conditions of probation or supervised release imposed by

23    the Court: the conditions set forth in General Order 20-04 of this

24    Court; the drug testing conditions mandated by 18 U.S.C.

25    §§ 3563(a)(5) and 3583(d); and] the alcohol and drug use conditions

26    authorized by 18 U.S.C. § 3563(b)(7).

27         21.   Defendant also gives up any right to bring a post-

28    conviction collateral attack on the conviction or sentence, except a

                                           11
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 12 of 18 Page ID #:917



 1    post-conviction collateral attack based on a claim of ineffective

 2    assistance of counsel or an explicitly retroactive change in the

 3    applicable Sentencing Guidelines, sentencing statutes, or statutes of

 4    conviction.    Defendant understands that this waiver includes, but is

 5    not limited to, arguments that the statutes to which defendant is

 6    pleading guilty are unconstitutional, that newly discovered evidence

 7    purportedly supports defendant’s innocence, and any and all claims

 8    that the statement of facts provided herein is insufficient to

 9    support defendant’s plea of guilty.

10         22.   The USAO agrees that, provided all portions of the sentence

11    are at or above any applicable statutory minimum and at or below the

12    statutory maximum specified above, the USAO gives up its right to

13    appeal any portion of the sentence.

14                        RESULT OF WITHDRAWAL OF GUILTY PLEA

15         23.   Defendant agrees that if, after entering a guilty plea
16    pursuant to this agreement, defendant seeks to withdraw and succeeds
17    in withdrawing defendant’s guilty plea on any basis other than a
18    claim and finding that entry into this plea agreement was
19    involuntary, then (a) the USAO will be relieved of all of its

20    obligations under this agreement; and (b) should the USAO choose to

21    pursue any charge that was either dismissed or not filed as a result

22    of this agreement, then (i) any applicable statute of limitations

23    will be tolled between the date of defendant’s signing of this

24    agreement and the filing commencing any such action; and

25    (ii) defendant waives and gives up all defenses based on the statute

26    of limitations, any claim of pre-indictment delay, or any speedy

27    trial claim with respect to any such action, except to the extent

28

                                           12
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 13 of 18 Page ID #:918



 1    that such defenses existed as of the date of defendant’s signing this

 2    agreement.

 3                     RESULT OF VACATUR, REVERSAL OR SET-ASIDE

 4         24.     Defendant agrees that if the count of conviction is

 5    vacated, reversed, or set aside, both the USAO and defendant will be

 6    released from all their obligations under this agreement.

 7                            EFFECTIVE DATE OF AGREEMENT

 8         25.     This agreement is effective upon signature and execution of

 9    all required certifications by defendant, defendant’s counsel, and an

10    Assistant United States Attorney.

11                                 BREACH OF AGREEMENT

12         26.     Defendant agrees that if defendant, at any time after the
13    signature of this agreement and execution of all required
14    certifications by defendant, defendant’s counsel, and an Assistant
15    United States Attorney, knowingly violates or fails to perform any of
16    defendant’s obligations under this agreement (“a breach”), the USAO
17    may declare this agreement breached.        All of defendant’s obligations
18    are material, a single breach of this agreement is sufficient for the
19    USAO to declare a breach, and defendant shall not be deemed to have

20    cured a breach without the express agreement of the USAO in writing.

21    If the USAO declares this agreement breached, and the Court finds

22    such a breach to have occurred, then: (a) if defendant has previously

23    entered a guilty plea pursuant to this agreement, defendant will not

24    be able to withdraw the guilty plea, and (b) the USAO will be

25    relieved of all its obligations under this agreement.

26         27.     Following the Court’s finding of a knowing breach of this

27    agreement by defendant, should the USAO choose to pursue any charge

28

                                           13
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 14 of 18 Page ID #:919



 1    that was either dismissed or not filed as a result of this agreement,

 2    then:

 3                  a.   Defendant agrees that any applicable statute of

 4    limitations is tolled between the date of defendant’s signing of this

 5    agreement and the filing commencing any such action.

 6                  b.   Defendant waives and gives up all defenses based on

 7    the statute of limitations, any claim of pre-indictment delay, or any

 8    speedy trial claim with respect to any such action, except to the

 9    extent that such defenses existed as of the date of defendant’s

10    signing this agreement.

11                  c.   Defendant agrees that: (i) any statements made by

12    defendant, under oath, at the guilty plea hearing (if such a hearing

13    occurred prior to the breach); (ii) the agreed to factual basis

14    statement in this agreement; and (iii) any evidence derived from such

15    statements, shall be admissible against defendant in any such action

16    against defendant, and defendant waives and gives up any claim under

17    the United States Constitution, any statute, Rule 410 of the Federal

18    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

19    Procedure, or any other federal rule, that the statements or any

20    evidence derived from the statements should be suppressed or are

21    inadmissible.

22              COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

23                                  OFFICE NOT PARTIES

24            28.   Defendant understands that the Court and the United States

25    Probation and Pretrial Services Office are not parties to this

26    agreement and need not accept any of the USAO’s sentencing

27    recommendations or the parties’ agreements to facts or sentencing

28    factors.

                                           14
     Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 15 of 18 Page ID #:920



 1         29.   Defendant understands that both defendant and the USAO are

 2    free to: (a) supplement the facts by supplying relevant information

 3    to the United States Probation and Pretrial Services Office and the

 4    Court, (b) correct any and all factual misstatements relating to the

 5    Court’s Sentencing Guidelines calculations and determination of

 6    sentence, and (c) argue on appeal and collateral review that the

 7    Court’s Sentencing Guidelines calculations and the sentence it

 8    chooses to impose are not error, although each party agrees to

 9    maintain its view that the calculations in paragraph 14 are

10    consistent with the facts of this case.        While this paragraph permits

11    both the USAO and defendant to submit full and complete factual

12    information to the United States Probation and Pretrial Services

13    Office and the Court, even if that factual information may be viewed

14    as inconsistent with the facts agreed to in this agreement, this

15    paragraph does not affect defendant’s and the USAO’s obligations not

16    to contest the facts agreed to in this agreement.

17         30.   Defendant understands that even if the Court ignores any

18    sentencing recommendation, finds facts or reaches conclusions

19    different from those agreed to, and/or imposes any sentence up to the

20    maximum established by statute, defendant cannot, for that reason,

21    withdraw defendant’s guilty plea, and defendant will remain bound to

22    fulfill all defendant’s obligations under this agreement.           Defendant

23    understands that no one –- not the prosecutor, defendant’s attorney,

24    or the Court –- can make a binding prediction or promise regarding

25    the sentence defendant will receive, except that it will be between

26    the statutory mandatory minimum and the statutory maximum.

27

28

                                           15
Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 16 of 18 Page ID #:921
Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 17 of 18 Page ID #:922
Case 5:20-cr-00057-FMO Document 252 Filed 05/25/21 Page 18 of 18 Page ID #:923
